Exhibit 10.2

UNCONDITIONAL GUARANTY

This continuing Unconditional Guaranty (“Guaranty”) is entered into as of
March 9, 2009, by RELIANT TECHNOLOGIES, LLC, a Delaware limited liability
company (“Guarantor”), in favor of Silicon Valley Bank (“Bank”).

RECITALS

A. Concurrently herewith, Bank and SOLTA MEDICAL, INC., a Delaware corporation
(“Borrower”), are entering into that certain Loan and Security Agreement dated
as of the date hereof (as amended, restated, or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which Bank has agreed to make certain
advances of money and to extend certain financial accommodations to Borrower
(collectively, the “Loans”), subject to the terms and conditions set forth
therein. Capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Loan Agreement.

B. In consideration of the agreement of Bank to make the Loans to Borrower under
the Loan Agreement, Guarantor is willing to guaranty the full payment and
performance by Borrower of all of its obligations thereunder and under the other
Loan Documents, all as further set forth herein.

C. Guarantor is a wholly owned subsidiary of Borrower and will obtain
substantial direct and indirect benefit from the Loans made by Bank to Borrower
under the Loan Agreement.

NOW, THEREFORE, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantor hereby represents,
warrants, covenants and agrees as follows:

Section 1. Guaranty.

1.1 Unconditional Guaranty of Payment. In consideration of the foregoing,
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to Bank
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all Obligations Guarantor agrees that
it shall execute such other documents or agreements and take such action as Bank
shall reasonably request to effect the purposes of this Guaranty.

1.2 Separate Obligations. These obligations are independent of Borrower’s
obligations and separate actions may be brought against Guarantor (whether
action is brought against Borrower or whether Borrower is joined in the action).

Section 2. Representations and Warranties.

Guarantor hereby represents and warrants that:

(a) Guarantor (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware; (ii) is
duly qualified to do business and is in good standing in every jurisdiction
where the nature of its business requires it to be so qualified (except where
the failure to so qualify would not have a material adverse effect on
Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to pay
or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Loan Document executed
and delivered by Guarantor pursuant to the Loan Agreement or this Guaranty and
to perform its obligations thereunder and hereunder.

(b) The execution, delivery and performance by Guarantor of this Guaranty
(i) are within Guarantor’s powers and have been duly authorized by all necessary
action; (ii) do not contravene Guarantor’s charter documents or any law or any
contractual restriction binding on Guarantor or Guarantor’s property; (iii) do
not require any authorization or approval or other action by, or any notice to
or filing with, any governmental authority or any other Person under any
indenture, mortgage, deed of trust, lease, agreement or other instrument to



--------------------------------------------------------------------------------

which Guarantor is a party or by which Guarantor or any of its property is
bound, except such as have been obtained or made; and (iv) do not result in the
imposition or creation of any Lien upon any property of Guarantor other than
Liens in favor of Bank.

(c) This Guaranty is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally.

(d) There is no action, suit or proceeding affecting Guarantor pending or
threatened in writing before any court, arbitrator, or governmental authority,
domestic or foreign, which could reasonably be expected to have a material
adverse effect on the ability of Guarantor to perform its obligations under this
Guaranty.

(e) Guarantor’s obligations hereunder are not subject to any offset or defense
against Bank or Borrower of any kind.

(f) Neither Guarantor nor its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
applicable law.

(g) The incurrence of Guarantor’s obligations under this Guaranty will not cause
(i) the fair salable value of Guarantor’s assets (including goodwill minus
disposition costs) to exceed the fair value of its liabilities; (ii) Guarantor
to be left with unreasonably small capital for any business or transaction in
which Guarantor is presently engaged or plans to be engaged; or (iii) Guarantor
to be unable to pay its debts as such debts mature.

(h) Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.

Section 3. General Waivers. Guarantor waives:

(a) Any right to require Bank to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting Guarantor’s liability hereunder.

(b) Any defenses from disability or other defense of Borrower or from the
cessation of Borrowers liabilities.

(c) Any setoff, defense or counterclaim against Bank (other than any compulsory
counterclaims).

(d) Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.

(e) Any right to enforce any remedy that Bank has against Borrower.

(f) Any rights to participate in any security held by Bank.

(g) Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank. Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.



--------------------------------------------------------------------------------

(h) The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.

(i) The benefit of California Civil Code Section 2815 permitting the revocation
of this Guaranty as to future transactions and the benefit of California Civil
Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899 and 1432 with
respect to certain suretyship defenses. Notwithstanding anything contained in
the foregoing sentence, such waivers by Guarantor with respect to Sections 2848
and 2849 of the California Civil Code shall only be effective until all of the
Obligations have been indefeasibly repaid in full.

Section 4. Real Property Security Waiver. Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure. That impairment or destruction could,
under certain judicial cases and based on equitable principles of estoppel, give
rise to a defense by Guarantor against its obligations under this Guaranty.
Guarantor waives that defense and any others arising from Bank’s election to
pursue non-judicial foreclosure. Without limiting the generality of the
foregoing, Guarantor expressly waives all rights, benefits and defenses, if any,
applicable or available to Guarantor under either California Code of Civil
Procedure Sections 580a or 726, which provide, among other things, that the
amount of any deficiency judgment which may be recovered following either a
judicial or nonjudicial foreclosure sale is limited to the difference between
the amount of any indebtedness owed and the greater of the fair value of the
security or the amount for which the security was actually sold. Without
limiting the generality of the foregoing, Guarantor further expressly waives all
rights, benefits and defenses, if any, applicable or available to Guarantor
under either California Code of Civil Procedure Sections 580b, providing that no
deficiency may be recovered on a real property purchase money obligation, or
580d, providing that no deficiency may be recovered on a note secured by a deed
of trust on real property if the real property is sold under a power of sale
contained in the deed of trust.

Section 5. Reinstatement. Notwithstanding any provision of the Loan Agreement to
the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by Bank in its sole discretion; provided, however, that
if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such litigation.
To the extent any such payment is rescinded or restored by Bank, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.

Section 6. No Waiver; Amendments. No failure on the part of Bank to exercise, no
delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.

Section 7. Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.



--------------------------------------------------------------------------------

Section 8. Notice. Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:

 

If to Pledgor:   

RELIANT TECHNOLOGIES, LLC

25882 Industrial Boulevard

Hayward, CA 94545

Attn: CFO

Fax: 510-786-6990

Email: jglenn@solta.com

If to Bank:   

Silicon Valley Bank

185 Berry Street, Suite 3000

San Francisco, CA 94107

Attn: Ben Columbo – Senior Relationship Manager

Fax: (415) 856-0810

Email: bcolombo@svb.com

or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.

Section 9. Entire Agreement. This Guaranty constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Guarantor and Bank, whether written or oral, respecting the subject
matter hereof.

Section 10. Severability. If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible. In any event, all other provisions of this Guaranty
shall be deemed valid and enforceable to the full extent possible under
applicable law.

Section 11. Subordination of Indebtedness. Until all obligations (other than
inchoate indemnity obligations) of Borrower to Bank have been paid, any
indebtedness or other obligation of Borrower now or hereafter held by or owing
to Guarantor is hereby subordinated in time and right of payment to all
obligations of Borrower to Bank, provided that payments may be made on such
indebtedness so long as no Event of Default has occurred and is continuing; and
such indebtedness of Borrower to Guarantor is assigned to Bank as security for
this Guaranty, and if Bank so requests shall be collected, enforced and received
by Guarantor in trust for Bank and to be paid over to Bank on account of the
Obligations of Borrower to Bank, but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty. Until
all obligations (other than inchoate indemnity obligations) of Borrower to Bank
have been paid, any notes now or hereafter evidencing such indebtedness of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to Bank.

Section 12. Payment of Expenses. Guarantor shall pay, promptly on demand, all
Expenses incurred by Bank in defending and/or enforcing this Guaranty. For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing this Guaranty (including those incurred
in connection with appeals or proceedings by or against any Guarantor under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).

Section 13. Assignment. This Guaranty shall be binding upon and inure to the
benefit of Guarantor and Bank and their respective successors and assigns,
except that Guarantor shall not have the right to assign its rights hereunder or
any interest herein without the prior written consent of Bank, which may be
granted or withheld in Bank’s sole discretion. Any such purported assignment by
Guarantor without Bank’s written consent shall be void.



--------------------------------------------------------------------------------

Section 14. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE.
California law governs this Guaranty without regard to principles of conflicts
of law. Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing in this Guaranty shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Guarantor expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Guarantor hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Guarantor hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Guarantor at the address set forth in
Section 8 of this Guaranty and that service so made shall be deemed completed
upon the earlier to occur of Guarantor’s actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS GUARANTY, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS GUARANTY. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

GUARANTOR RELIANT TECHNOLOGIES, LLC By:    /s/ John F. Glenn

Name:    John F. Glenn

Title:    CFO of Solta Medical, Inc.

 

6